Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 17 April 2020, in which claims 1-75 have been cancelled, and new claims 76-95 have been added, is acknowledged.
Claims 76-95 are pending in the instant application.
Claims 76-95 are subject of a restriction requirement.
Priority
The instant application is a National Stage entry of International Application No. PCT/US2018/056138, filed on 16 October 2018, which claims priority from U.S. Provisional Patent Application No. 62/573,933, filed on 18 October 2017.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Viral infections to be treated (claims 76-84), and inflammatory processes associated with viral infections to be reduced (claims 85-95)
compounds of Formula 1 to be administered in the method of treatment.

any linking group LG with ring R2, which comprises any ring substituted by any charged group CG; 
each compound of Formula 1 requires a different search and a different classification based on the different structural elements and combination of structural elements R1, LG, R2, CG. 
There is a search and/or examination burden for the patentably distinct compounds of Formula 1, each such compound requiring a different field of search based on the combination of structural elements present and/or a different classification based on its structural elements. 
 Further, in the case of viral infections to be treated, the genus encompasses a large number of viral infections, having different symptoms, different etiology and responding to different treatments. Each viral infection caused by a specific virus requires different structural search and/or a different classification. In addition, these species are not obvious variants of each other based on the current record. Further, there is a search and/or examination burden for the patentably distinct viral infections to be treated, each such virus requiring a different field of search, and each additional therapeutic agent as standard antiviral treatment requiring a different field of search based on the combination of structural elements present. 

 Applicant is required, in reply to this action, to elect:
a specific viral infection to be treated, and
a specific anti-inflammatory process associated with a specific viral infection, to be reduced, and
a specific compound of Formula 1, having a distinct chemical structure, to be administered in the method.

If Applicant elects a viral infection caused by influenza virus as the viral infection to be treated, a specific such viral infection caused a specific influenza virus has to be elected.
Further, for claims 85-95, if Applicant elects suppression of viral induced activation of a pro-inflammatory cytokine as the inflammatory process associated with viral infection to be reduced, a specific pro-inflammatory cytokine(s) has/have to be elected from the genus of claim 88 or another disclosed, as well as a specific associated viral infection, caused by a specific virus, from the genus of claim 90 or another disclosed.
Further, if Applicant elects a retinoid derivative as the compound of Formula 1 to be administered in the claimed method, a specific such retinoid derivative, having a distinct chemical structure, has to be elected from the genus of claims 82, 94, or another disclosed.
 	The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims are generic. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627